UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 17, 2009 INVO BIOSCIENCE, INC. (Exact name of registrant as specified in its charter) Nevada 333-147330 20-4036208 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 100 Cummings Center, Suite 421E,Beverly, MA (Address of principal executive offices) (Zip Code) (978)878-9505 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 FR 240.13e-4(c)) Item 8.01 Other Events Exhibit 99.1 hereto contains a press release issued by INVO Bioscience, Inc. on September 16, 2009 announcing the completion of its private offering of its $500,000 private placement of its equity securities, previously announced on its Current Report on Form 8-K dated July 17, 2009. The information contained in this Item 8.01 and in Exhibit 99.1 shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the Exchange Act), or otherwise incorporated by reference into any filing pursuant to the Securities Act of 1933, as amended, or the Exchange Act except as otherwise expressly stated in such a filing. Item 9.01 Financial Statements and Exhibits (d) Exhibits. Exhibit No. Description Copy of INVO Bioscience, Inc. press release issued on September 16, 2009 announcing the completion of its private offering of its $500,000 private placement of its equity securities. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INVO Bioscience, Inc. Date: September 22, 2009 By: /s/Robert Bowdring Robert Bowdring Chief Financial Officer
